          Case 2:18-cv-01541-CCW Document 84 Filed 03/17/21 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF PENNSYLVANIA

 NANCILEE BURZACHECHI,                          :
                                                :
                Plaintiff,                      :      No. 2:18-cv-01541-CCW
                                                :
        v.                                      :
                                                :
 COMMUNITY COLLEGE OF                           :      JURY TRIAL DEMANDED
 ALLEGHENY COUNTY, et al.,                      :
                                                :
                Defendants.                     :

                                 STIPULATION OF DISMISSAL

       AND NOW come all parties, by their respective counsel, and consistent with a resolution

reached by the parties, hereby enter a STIPULATION OF DISMISSAL of Plaintiff’s claims in the

above-captioned matter with prejudice against all Defendants pursuant to Rule 41(a)(1)(ii) of the

Federal Rules of Civil Procedure. Each party shall bear its own costs, and neither party is

considered a prevailing party.

  Respectfully Submitted,

  O’BRIEN LAW                                       Campbell Durrant, P.C.

  /s/ Alec B. Wright                                By: /s/ Brian P. Gabriel
  Alec B. Wright                                        Brian P. Gabriel
  Counsel for Plaintiff                                 Counsel for Defendants



  BY THE COURT,


  Christy Criswell Wiegand
  United States District Judge
